Case 1:17-cv-05967-NGG-VMS Document 110 Filed 03/25/19 Page 1 of 1 PageID #: 1829



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK

  KELLEY AMADEI, et al.,

                                     Plaintiffs,
                        -against-                               Civil No. 17 Civ. 5967 (NGG)(VMS)

  KIRSTJEN NIELSEN, et al.,

                                     Defendants.




                                    CERTIFICATE OF SERVICE

         I hereby certify that I caused a true and correct copy of Plaintiffs’ Memorandum of Law in

  Opposition to Defendants’ Motion Objection to the Magistrate Judge’s Discovery Order and the

  Declaration of Samantha J. Choe and Exhibits thereto, all dated March 25, 2019, to be served on

  March 25, 2019 on the following counsel of record by electronic mail:

         Dara A. Olds
         Matthew J. Modafferi
         Assistant United States Attorneys
         Eastern District of New York
         271 Cadman Plaza East
         Brooklyn, NY 11201

         Attorneys for Defendants


   Dated: San Francisco, CA                        By:      s/ Samantha J. Choe
          March 25, 2019
                                                              Samantha J. Choe

                                                   Samantha J. Choe
                                                   Covington & Burling LLP
                                                   One Front Street, Suite 3307
                                                   San Francisco, CA 94111
                                                   (415) 591-6000
                                                   schoe@cov.com
